                    Case 20-12456-JTD             Doc 74        Filed 10/08/20      Page 1 of 6




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

    ------------------------------------------------------- x
                                                            :
    In re:                                                  :     Chapter 11
                                                            :
    RTI HOLDING COMPANY, LLC,1                              :     Case No. 20-12456 (JTD)
                                                            :
                               Debtors.                     :     (Jointly Administered)
                                                            :     Ref. Docket No. 10
    ------------------------------------------------------- x

                ORDER AUTHORIZING RETENTION AND APPOINTMENT
                OF EPIQ CORPORATE RESTRUCTURING, LLC AS CLAIMS
              AND NOTICING AGENT EFFECTIVE AS OF THE PETITION DATE


           Upon the application (the “Section 156(c) Application”)2 of the debtors and debtors in

possession in the above-captioned chapter 11 cases (the “Debtors”), for an order authorizing the

retention and appointment of Epiq Corporate Restructuring, LLC (“Epiq”), as the Claims and

Noticing Agent, in the Debtors’ chapter 11 cases effective as of the Petition Date, under 28 U.S.C.

§ 156(c), section 105(a) of the Bankruptcy Code and LBR 2002-1(f) and to, among other things,

1
 The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are as
follows: RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD, LLC
(6505); RT of Carroll County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC (8738);
RT Distributing, LLC (6096); RT Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT Florida Equity, LLC
(7159); RT Franchise Acquisition, LLC (1438); RT of Fruitland, Inc. (1103); RT Indianapolis Franchise, LLC
(6016); RT Jonesboro Club (2726); RT KCMO Franchise, LLC (7020); RT Kentucky Restaurant Holdings, LLC
(7435); RT Las Vegas Franchise, LLC (4969); RT Long Island Franchise, LLC (4072); RT of Maryland, LLC
(7395); RT Michiana Franchise, LLC (8739); RT Michigan Franchise, LLC (8760); RT Minneapolis Franchise,
LLC (2746); RT Minneapolis Holdings, LLC (7189); RT New England Franchise, LLC (4970); RT New Hampshire
Restaurant Holdings, LLC (7438); RT New York Franchise, LLC (1154); RT Omaha Franchise, LLC (7442); RT
Omaha Holdings, LLC (8647); RT One Percent Holdings, LLC (6689); RT One Percent Holdings II, LLC (2817);
RT Orlando Franchise, LP (5105); RT Restaurant Services, LLC (7283); RT South Florida Franchise, LP (3535);
RT Southwest Franchise, LLC (9715); RT St. Louis Franchise, LLC (6010); RT Tampa Franchise, LP (5290); RT
Western Missouri Franchise, LLC (6082); RT West Palm Beach Franchise, LP (0359); RTTA, LP (0035); RTT
Texas, Inc. (2461); RTTT, LLC (9194); Ruby Tuesday of Allegany County, Inc. (8011); Ruby Tuesday of Bryant,
Inc. (6703); Ruby Tuesday of Columbia, Inc. (4091); Ruby Tuesday of Frederick, Inc. (4249); Ruby Tuesday of
Linthicum, Inc. (8716); Ruby Tuesday of Marley Station, Inc. (1641); Ruby Tuesday of Pocomoke City, Inc. (0472);
Ruby Tuesday of Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432). The Debtors’ mailing
address is 333 East Broadway Ave., Maryville, TN 37804.


2
  Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Section
156(c) Application.



DOCS_LA:332299.4 76136/001
                  Case 20-12456-JTD            Doc 74    Filed 10/08/20     Page 2 of 6




(a) distribute required notices to parties in interest, (b) receive, maintain, docket, and otherwise

administer the proofs of claim filed in the Debtors’ chapter 11 cases, and (c) provide such other

administrative services as required by the Debtors that would fall within the purview of services

to be provided by the Clerk’s office, all as more fully set forth in the Section 156(c) Application;

and upon the Tran Declaration submitted in support of the Application; and the Debtors having

estimated that there are in excess of 106,000 creditors in these cases, and it appearing that the

receiving, docketing and maintaining of proofs of claim would be unduly time consuming and

burdensome for the Clerk; and the Court being authorized under 28 U.S.C. § 156(c) to utilize, at

the Debtors' expense, outside agents and facilities to provide notices to parties in chapter 11 cases

and to receive, docket, maintain, photocopy and transmit proofs of claim; and the Court being

satisfied that Epiq has the capability and experience to provide such services and that Epiq does

not hold an interest adverse to the Debtors or the estates respecting the matters upon which it is to

be engaged; and good and sufficient notice of the Application having been given; and no other or

further notice being required; and it appearing that the employment of Epiq is in the best interests

of the Debtors, the estates and creditors; and sufficient cause appearing therefor;

                 IT IS HEREBY ORDERED THAT

                 1.          The Section 156(c) Application is granted as set forth herein.

                 2.          Notwithstanding the terms of the Engagement Agreement attached to the

Section 156(c) Application, the Section 156(c) Application is approved solely as set forth in this

Order and solely with respect to the Claims and Noticing services set forth in the Services Schedule

attached to the Engagement Agreement.

                 3.          The Debtors are authorized to retain Epiq as Claims and Noticing Agent in

these chapter 11 cases, effective nunc pro tunc to the Petition Date, under the terms of the

Engagement Agreement, and Epiq is authorized and directed to perform the Claims and Noticing




DOCS_LA:332299.4 76136/001
                  Case 20-12456-JTD            Doc 74     Filed 10/08/20      Page 3 of 6




Services and to receive, maintain, record and otherwise administer the proofs of claim filed in

these chapter 11 cases, and perform all related tasks, all as described in the Application.

                 4.          Epiq shall serve as the custodian of court records and shall be designated as

the authorized repository for all proofs of claim filed in these chapter 11 cases, and is authorized

and directed to maintain the official Claims Register for the Debtors, to provide public access to

every proof of claim unless otherwise ordered by the Court, and to provide the Clerk with a

certified duplicate thereof upon request of the Clerk.

                 5.          Epiq is authorized and directed to obtain a post office box or address for the

receipt of proofs of claim.

                 6.          Epiq is authorized to take such other actions as required to comply with all

duties set forth in the Application and this Order.

                 7.          The Debtors are authorized to compensate Epiq in accordance with the

terms and conditions of the Engagement Agreement upon the receipt of reasonably detailed

monthly invoices setting forth the services provided by Epiq and the rates charged for each, and to

reimburse Epiq for all reasonable and necessary expenses it may incur, upon the presentation of

appropriate documentation, without the need for Epiq to file fee applications or otherwise seek

Court approval for the compensation of its services and reimbursement of its expenses.

                 8.          Epiq shall maintain records of all services showing dates, categories of

services, fees charged and expenses incurred, and shall serve monthly invoices on the Debtors, the

Office of the United States Trustee, counsel for the Debtors, counsel for any official committee

monitoring the expenses of the Debtors, and any party in interest that specifically requests service

of the monthly invoices.




DOCS_LA:332299.4 76136/001
                  Case 20-12456-JTD            Doc 74     Filed 10/08/20     Page 4 of 6




                  9.         The parties shall meet and confer in an attempt to resolve any dispute that

may arise relating to the Engagement Agreement or monthly invoices, and that the parties may

seek resolution of the matter from this Court if resolution is not achieved.

                  10.        Notwithstanding anything to the contrary, Paragraph 8 of the Engagement

Agreement titled “Limitation of Liability”, shall be given no effect during the chapter 11 cases.

However, Epiq shall have absolute or qualified immunity, as applicable, to the maximum extent

permitted by law, for all services provided herein. Additionally, no action shall commence against

Epiq or its Agents by any party for any claim relating to Epiq’ provision of services provided

herein or any act or omission of Epiq without first obtaining leave of the Court to proceed with

such an action.

                  11.        Pursuant to section 503(b)(1)(A) of the Bankruptcy Code, Epiq’s fees and

expenses incurred in connection with the Claims and Noticing Services shall be an administrative

expense of the Debtors’ chapter 11 estates.

                  12.        Epiq may apply its retainer to all prepetition invoices, which retainer shall

be replenished to the original retainer amount of $25,000 and thereafter Epiq may hold its retainer

under the Engagement Agreement during these chapter 11 cases as security for the payment of

fees and expenses incurred under the Engagement Agreement.

                  13.        The Debtors shall indemnify Epiq under the terms of the Engagement

Agreement, subject to the following modifications:

                  a.         Epiq shall not be entitled to indemnification, contribution, or
                             reimbursement pursuant to the Engagement Agreement for services other
                             than the Claims and Noticing Services provided under the Engagement
                             Agreement, unless such services and the indemnification, contribution, or
                             reimbursement therefore are approved by the Court;

                  b.         Notwithstanding anything to the contrary in the Engagement Agreement,
                             the Debtors shall have no obligation to indemnify Epiq, or provide
                             contribution or reimbursement to Epiq, for any claim or expense that is


DOCS_LA:332299.4 76136/001
                  Case 20-12456-JTD             Doc 74     Filed 10/08/20      Page 5 of 6




                             either: (i) judicially determined (the determination having become final) to
                             have arisen from Epiq’s gross negligence, willful misconduct, or fraud; (ii)
                             for a contractual dispute in which the Debtors allege the breach of Epiq’s
                             contractual obligations if the Court determines that indemnification,
                             contribution, or reimbursement would not be permissible pursuant to In re
                             United Artists Theatre Co., 315 F.3d 217 (3d Cir. 2003), or (iii) settled prior
                             to a judicial determination under (i) or (ii), but determined by this Court,
                             after notice and a hearing, to be a claim or expense for which Claims and
                             Noticing Agent should not receive indemnity, contribution, or
                             reimbursement under the terms of the Engagement Agreement as modified
                             by this Order;

                 c.          If, before the earlier of (i) the entry of an order confirming a chapter 11 plan
                             in these chapter 11 cases (that order having become a final order no longer
                             subject to appeal), or (ii) the entry of an order closing the chapter 11 cases,
                             Epiq believes that it is entitled to the payment of any amounts by the
                             Debtors on account of the Debtors’ indemnification, contribution and/or
                             reimbursement obligations under the Engagement Agreement (as modified
                             by this Order), including without limitation the advancement of defense
                             costs, Epiq must file an application therefor in this Court, and the Debtors
                             may not pay any such amounts to Epiq before the entry of an order by this
                             Court approving the payment. This paragraph is intended only to specify
                             the period of time under which the Court shall have jurisdiction over any
                             request for fees and expenses by Epiq for indemnification, contribution, or
                             reimbursement, and not a provision limiting the duration of the Debtors’
                             obligation to indemnify Epiq. All parties in interest shall retain the right to
                             object to any demand by Epiq for indemnification, contribution, or
                             reimbursement.

                 14.         In the event Epiq is unable to provide the services set out in this order, Epiq

will immediately notify the Clerk and the Debtors’ attorney and cause to have all original proofs

of claim and computer information to be turned over to another claims and noticing agent with the

advice and consent of the Clerk and the Debtors’ attorney.

                 15.         The Debtors may submit a separate retention application, pursuant to 11

U.S.C. § 327 and/or any applicable law, for work that is to be performed by Epiq but is not

specifically authorized by this Order.

                 16.         Epiq shall not cease providing Claims and Noticing Services during these

chapter 11 cases for any reason, including nonpayment, without an order of the Court.



DOCS_LA:332299.4 76136/001
                  Case 20-12456-JTD          Doc 74     Filed 10/08/20   Page 6 of 6




                 17.         The Debtors and Epiq are authorized to take all actions necessary to

effectuate the relief granted pursuant to this Order in accordance with the Application.

                 18.         Notwithstanding any term in the Engagement Agreement to the contrary,

the Court retains jurisdiction with respect to all matters arising from or related to the

implementation of this Order.

                 19.         In the event of any inconsistency between the Engagement Agreement, the

Section 156(c) Application, and this Order, this Order shall govern.




                                                            JOHN T. DORSEY
         Dated: October 8th, 2020                           UNITED STATES BANKRUPTCY JUDGE
         Wilmington, Delaware


DOCS_LA:332299.4 76136/001
